In an action to enforce a judgment of the Superior Court of the State of New Jersey, dated February 11, 2010, which the plaintiff later filed in Rockland County pursuant to CPLR article 54, the defendants appeal from an order of the Supreme Court, Rockland County (Alfieri, J.), dated September 6, 2011, which denied their motion to vacate the judgment.
Ordered that the appeal is dismissed, with costs.
“It is the obligation of the appellant to assemble a proper record on appeal” (Gaffney v Gaffney, 29 AD3d 857, 857 [2006]; see Civil v Tae Hwa Sim, 65 AD3d 1074 [2009]; Fernald v Vinci, 13 AD3d 333 [2004]). An appellant’s record on appeal must contain all of the relevant papers that were before the Supreme Court (see CPLR 5526; Cohen v Wallace & Minchenberg, 39 AD3d 689 [2007]; Gaffney v Gaffney, 29 AD3d at 857; Fernald v Vinci, 13 AD3d at 333).
*643Here, the record on appeal is inadequate. The appellants have failed to include the order to show cause by which they moved to vacate the subject foreign judgment and any of the other related papers, including affirmations in support of and in opposition to the motion. These omissions render meaningful appellate review of the Supreme Court’s determination virtually impossible (see CPLR 5526; Cohen v Wallace & Minchenberg, 39 AD3d at 690; Gaffney v Gaffney, 29 AD3d at 857; Fernald v Vinci, 13 AD3d at 333). Accordingly, dismissal of the appeal from the order is the appropriate disposition (see Cohen v Wallace & Minchenberg, 39 AD3d at 690). Skelos, J.P., Hall, Roman and Cohen, JJ., concur.